Title: From James Madison to William King, 20 May 1819
From: Madison, James
To: King, William


Sir
Montpellier May 20. 1819.
I have recd. yours of the 10th. inst: requesting an account of the proceedings of Virginia in reference to the separation of Kentucky into an Independent State.
Not being able to recur to the early proceedings of the Legislature on that subject, I can only give the substance of what was done.
As soon as it was understood to be the wish of the people of Kentucky, which had been previously formed into a separate District, that it should become a co-ordinate State, and that the only proper question related to the time for it, the Legislature submitted the question to a Convention to be chosen by the people of the District; specifying at the same time conditions on which the event should take place.
The consideration of the subject, and of the conditions equitable between the parties, was prolonged for several years. The final act of Virga. which led to the contemplated result, was passed near the close of the year of 1789. It provided for a Convention to be elected by the free male inhabitants of the District, with full power to determine whether it be expedient for & the will of the good people of the said District, that the same be erected into an Independent State.
The principal conditions proposed were; that all private rights to land within the new State derived from the laws of Virga. should be valid, and be determined by the laws then existing;
that the lands, reciprocally, of non resident proprietors should not be taxed higher than those of residents; nor be subjected within six years after the admission of the new State into the Union to forfeiture or other penalty, by neglect of cultivation or improvement;
that no grant of land be made by the new State interfering with a grant theretofore issued by Virga. and located prior to Sepr. 1791 on land within Kentucky liable thereto at the passage of the law;
that unlocated lands within Kentucky, standing appropriated by Virga. to individuals for military or other services should remain subject to her disposal, untill May 1792, the residue of the lands to be subject to the disposal of the new State;
that in case of disagreement as to the meaning of these articles, it should be settled by Commissioners two to be chosen by each of the parties, and the others by them;
that the Convention of Kentucky might fix a day posterior to Novr. 1791, at which the Authority of Virga. should cease; provided that prior thereto, Congs. should assent to the separation, and the admission of the new State into the Union.

To prevent an interval of anarchy, it was declared, that the Convention to decide on the separation, was to be understood as having authority to take provisional measures for the choice & meeting of another Convention with full power to establish a Constitution for the new State.
I regret Sir that for the reason mentioned I have not been able to furnish more precisely the course pursued in the precedent of a voluntary separation of two parts of the same community into an equal Independence of each other, which I should otherwise have done with pleasure. And I infer from the tenor of your letter that this early answer would be preferred to the delay of a fuller one. I beg you Sir to be assured of my esteem and cordial respects.
James Madison
